DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The disclosure is objected to because of the following informalities: At the top of page 1, the status of the parent application should be updated.   In para. 0011, line 3, “lostand” should be two separate words.  This objection appears throughout the specification.  Other examples appear at “actuatorin” in para. 0050, line 1 and “configurationin” in para. 0051, line 2.  Applicant is required to closely review the specification and amend all appropriate occurrences.  In para. 0021, the last line, "by by" is objected to.  In para. 0087, line 9, "221" should read --220--.  In para, 0089, lines 3-4, "is used aid in" is grammatically incorrect.  In para. 0095, lines 6 and 7 and throughout the specification, consistency should be maintained between “link 212” and “link 214”.  In para. 0099, line 2, “6” is inaccurate.  In para. 0099, line 8, “206” should read --201--.  In para. 00104, line 8, "24" should read --204--.  In para. 00107, line 4, "206" should read --205--.  In para. 00110, lines 7, 8 and 10, "330" should read --320--.  in para. 00113, line 9, "dy" is objected to.  In para. 00126, line 7, it appears that “33” should read --32--.  In para. 00130, line 5, “27” should read --28--.  In para. 00147, line 1, “at” should read --as--.  In para. 00157, lines 1 and 2, numeral 912 is not present in Fig. 35c. In para. 00130, line 5, “27” should read --28--.  In para. 00131, line 8, “groves” should read --grooves--.  In para. 00135, line 8, “alignments” should read --alignment--.  In para. 00139, line 8, “alignments” should read --alignment--.  In para. 00157, line 1, “35c” should read --35b--.  
Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  In claim 1, line 9, “he” should read --the--,  and it appears that a comma should follow line 9.  Appropriate correction is required.
The drawings are objected to because the dark shading of the drawings throughout the set of drawings renders portions of the barrel lock illegible.  An example is in fig. 3a, where details of the lock and key adjacent the lead line for numeral 19 are unclear.  Throughout the drawings, reference numerals should be provided in numerous figs. to clarify the operation of the barrel lock.  As an example, in figs. 18 and 19, it is unclear where the bushing 20 202 in fig. 20 is located, to support the written description of para. 00100, line 6.  Another example includes figs. 28-31, where the detailed labeling of elements in fig. 31 is not present in figs. 28-30, to support the written description.  In fig. 18, the lead line for numeral 204 does not appear to correspond with the same numeral in fig. 20.  In the last line of para. 00103, reference numeral 222 cannot be located in the drawings.  See para. 00109, line 6 also.  In para. 00111, line 11, reference numeral 307 cannot be located.  In para. 00154, line 2, reference numerals B18 and B23 are not present in fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spur gear speed reducer and planetary gear speed reducer of claims 8 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

  A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of copending Application No. 16/983,891. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of copending Application No. 16/983,858. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of copending Application No. 17/087,612. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 13/835,722. Although the claims at issue are not identical, they are not patentably distinct from each other because they substantially claim the same subject matter, and the limitations of claims 1-14 of this application are set forth within claims 1-14 of copending Application No. 13/835,722.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,822,835. Although the claims at issue are not identical, they are not patentably distinct from each other because they substantially claim the same subject matter, and the limitations of claims 1-14 of this application are set forth within claims 1-20 of U.S. Patent No. 10,822,835.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The functioning of the embodiments of the barrel lock and its actuator is unclear for the reasons which follow:   In para. 0093, line 4, it is unclear what the lead line for numeral 207 is directed to in fig. 9 for the control circuit.  In para. 0093, line 8, it is unclear what pins 20a-20d is being referred to in fig. 6.  In para. 0094, lines 1 and 4, it is unclear what pins 50a-50d is being referred to in figs. 6 and 10, and how these pins 50a-50d compare with the pins 209a-209d in para. 0095, line 1.  In para. 0096, line 6, it is unclear what pin 52 is being referred to, and how this compares with the connection 52 in para. 0096, line 3.  In figs. 21-23 and para. 00111, lines 13 and 14, it is unclear what pins 309 and insulator 306 is being referred to.  In figs. 24-26 and para. 00113, it is unclear how the piezoelectric actuator functions, along with the linear positioning and rotational positioning referred to in the paragraph.  In para. 00114, line 5, it is unclear how the actuator 414 repositions the driver 404 without the assistance of the biasing mechanism.  In para. 00115, lines 1-3, it is unclear what harness and enclosure is being referred to.  Where is insulator 406 of fig. 26 present in fig. 24 (see para. 00115, line 7)?  All of the components of fig. 31 should be labeled in figs. 28-30, to clarify the function of the embodiment.  In para. 00118, line 2, it is unclear how the driver 504 and the drive 512 function in fig. 28, where the components are not labeled.  In para. 00120, line 2, it is unclear where the spur gear box is located, and how it functions.  In para. 00121, line 2, it is unclear where the rotation limit sensor is located, and how it functions.  In para. 00122, line 3, it is unclear what linear driver is being referred to.  Similarly, all of the components of fig. 34 should be labeled in figs. 32 and 33, to clarify the operation of the embodiment.  See para. 00125.  In para. 00125, line 3, is the motor element 611 or 616 in fig. 34?  What is element 616 in fig. 34?  In para. 00125, lines 4-5, it is unclear what radial movement the screw 612 includes.  In para. 00126, line 1, it is unclear how the linear driver 616 functions.  In para. 00126, line 7, para. 00127, line 3 and para. 00128, line 3, it is unclear what the difference is between retaining member linear driver 616 and retaining member linear driver 604.  In para. 00130, lines 2-3, in fig. 12, it is unclear how spring 39 forces collar 32 into contact with pin 40.  In fig. 12, pin 40 appears to be within portion 37, and collar 32 appears to be external of portion 37.  In para. 00131, line 9, it is unclear what oblique angle is being referred to.  In the last two lines of para. 00131, it is unclear how the ramp 887 presses against both ends of the pin 886, and how pressing two ends of the pin moves the pin.  See para. 00132, line 13 also.   In para. 00132, lines 1-3, it is unclear where elements 884 and 889 are present in fig. 36c1.  In para. 00132, line 6, it is unclear what plural pins are being referred to.  In para. 00135, line 8, the alignment pins 806 in fig. 37a appear to be in the inner sleeve.  In fig. 38a, it is unclear what the element is between member 831 and 832, and what it moves with or relative to.  In para. 00137, line 2, it is unclear how member 831 is recessed in member 832.  In para. 00139, line 2, it is unclear how the member 851 is recessed around member 852.  In para. 00139, line 5, it is unclear where member 831 is present in fig. 39a.  In para. 00139, lines 4 and 8, it is unclear what the lead line for numerals 859 and 854 are directed to in fig. 39b.  It is unclear what line 2 of para. 00148 is referring to.  In claims 8 and 9, it is unclear how the spur gear speed reducer and the planetary gear speed reducer function.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
               In line 1 of claims 2-14, there is no antecedent basis for “The invention”.  In claim 10, line 1, there is no antecedent basis for “the screw”.  In claim 11, line 1, “having a radial direction” is unclear as to what element is being claimed as having the radial direction.  In claim 12, line 2, what actuator is being claimed as rotating.  In claim 13, line 2, what actuator is being claimed as moving linearly.  In claims 12 and 13, note that throughout the written description, the claimed “actuators” include a number of components.  For example, element 204 is a driver.  Accordingly, what “actuators” are being claimed as rotating and moving linearly in claims 12 and 13?  In claim 14, is power being claimed?  Note that claim 1 does not claim a power source.    
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawthorne 7,125,058 in view of Ohara 6,750,568.
Re-claim 1, Hawthorne teaches a barrel lock, including a longitudinal axis, a head portion 2 in fig. 1, a smaller diameter shank portion 2a, a radially extendable and retractable retaining member 8, an electrically controlled actuator including a solenoid 6 and driver 4b having a locked and opened condition, the actuator maintaining extension of the member 8 in the locked position and allowing retraction in the opened position, and a control circuit 12, 6a, 6b in electrical communication with the actuator and used with the head portion 2.  Ohara teaches a key (R) in fig. 1 being used to actuate a lock (A, 1) to actuate a circuit as described in column 3, lines 58-65.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lock and circuit 12, 6a, 6b of Hawthorne such that it is capable of receiving a signal from a key to control its circuit, in view of the teaching of Ohara, to provide expected unlocking capabilities, and to allow the lock to be actuated from a distanced location.  
Re-claim 2, Hawthorne teaches locking hardware 20, 22, 120 having an aperture to receive the barrel lock.  
Re-claim 4, the actuator of Hawthorne is a solenoid 6.  
Re-claim 13, Hawthorne the driver 4b moving linearly.  
Re-claim 14, as set forth in column 5, lines 6-9 of Ohara, power is supplied when the key actuates the lock, and power is supplied to the lock components.  It would have been obvious to supply power to the lock of Hawthorne by a signal from the key, to supply power to the actuator, in view of the teaching of Ohara, to provide expected unlocking capabilities.
Claims 6, 7, 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawthorne 7,125,058 in view of Ohara 6,750,568 as applied to claim 1 above, and further in view of Thomas et al 6,442,983.
Re claim 6, Thomas et al teaches a motor 510 and screw 260 for actuating radial retaining members 530.
Re claim 7, Thomas et al teaches a motor 510 and screw 260 for actuating radial retaining members 530.
Re claim 10, the screw is driven by the motor.
Re claim 12, the screw 260 is rotated relative to the retaining members 530.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a motor and screw to actuate the retaining members of Hawthorne, in view of the teaching of Thomas et al, to provide expected locking and unlocking capabilities.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawthorne 7,125,058 in view of Ohara 6,750,568 as applied to claim 1 above, and further in view of Trempala et al 2010/0236306.
Re claim 11, Trempala et al teaches that a radial recess 174 in fig. 4 of a lock for interfacing a portion 214 of a key for gripping the lock with the key.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a key having a radial recess for actuating the lock of Hawthorne, in view of the teaching of Trempala et al, to optimize the security of the lock of Hawthorne, by restricting unlocking access by only those authorized with a key.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 28, 2022